SEC FILE NUMBER 000-53598 CUSIP NUMBER 804136109 (Check One): o Form 10-Ko Form 20-F o Form 11-K x Form 10-Q and Form 10-QSB o Form N-SAR For Period Ended: November 30, 2010 o Transition Report on Form 10-K o Transition Report on Form 20-F o Transition Report on Form 11-K o Transition Report on Form 10-Q o Transition Report on Form N-SAR For the Transition Period Ended: PART I REGISTRANT INFORMATION Full Name of Registrant Sauer Energy, Inc. Former Name if Applicable BCO Hydrocarbon, Ltd. Address of Principal Executive Office (Street and Number) 2326 Teller Road City, State and Zip Code Newbury Park, California 91320 PART II RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate) x (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; x (b) The subject annual report, semi-annual report or transition report on Form 10-K, Form 20-F, Form 11-K or Form N-SAR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q or portion thereof will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. 1 PART III NARRATIVE State below in reasonable detail the reasons why Forms 10-K and 10-KSB, 20-F, 11-K, 10-Q and 10-QSB, N-SAR, or the transition report or portion thereof, could not be filed within the prescribed period. Certain information to be reported in the Form 10-KSB was not available by the filing date. The Registrant’s limited staff and extra work required by recently completed acquisitions precluded completion of the report within the prescribed time period without undue effort and expense. PART IVOTHER INFORMATION (1) Name and telephone number of person to contact in regard to this notification Frank J Hariton(914)674-4373 (Name)(Area Code)(Telephone Number) (2) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If answer is no, identify report(s). x Yes o No (3) Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? x Yes o No If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. The financial statements and business description will reflect the acquisition of Sauer Energy, Inc., a California corporation.This entity is a start up, without any revenue, however, the expenses are likely to increase. Sauer Energy, Inc. (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date:January 14, 2011 By: /s/ Dieter Sauer Dieter Sauer, President 2
